The appeal is from an order of the Surrogate’s Court of Kings county setting aside the verdict of a jury in favor of the contestant and granting a new trial on the ground that the jury’s answers to three of the questions propounded in the order framing issues were “ inconsistent and contrary to the evidence.” Order modified by striking out the ordering paragraph after the words “ set aside,” by inserting in place thereof the words “ in so far as it affects the answers to questions numbered 4 and 6,” and by providing that said answers be struck out as being inconsistent and contrary to the evidence. As so modified, the order is unanimously affirmed, with costs, payable out of the estate, to all parties appearing and filing briefs, and the matter remitted to the Surrogate’s Court to enter a decree admitting the will to probate. (Matter of Burnham, 201 App. Div. 621; affd., 234 N. Y. 475.) The testator left him surviving neither father, mother nor child. The.sole beneficiary is his widow, to whom he had been married for twenty-two years. The jury’s answers to six of the eight questions propounded would have sustained a direction for probate except for the answers to questions 4 and 6. By answering question numbered 4 in the negative, they found that the testator did not know the contents of the paper offered for probate and that the paper did not express the testamentary disposition intended by him; and by answering question numbered 6 in the affirmative they found that the execution was procured by undue influence. The findings as to these two issues are entirely without support in the evidence, which clearly shows that the testator knew the contents of the paper, that it expressed his intended testamentary disposition, and that its execution was procured without undue influence. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.